Case 1:21-cr-00007-TSK-MJA Document 36 Filed 04/09/21 Page 1 of 5 PageID #: 72



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                       Plaintiff,

      v.                                         Crim. Action No.: 1:21CR07
                                                               (Judge Kleeh)

TERRANCE CECIL CLARK,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       March   9,    2021,     the   Defendant,     Terrance    Cecil   Clark

(“Clark”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Indictment, without a plea agreement, charging him with

Unlawful Possession of Firearm, in violation of Title 18, United

States Code, Sections 922(g)(1) and 924(a)(2). Clark stated that

he understood that the magistrate judge is not a United States

District       Judge,       and   Clark   consented    to    pleading    before    the

magistrate judge.            This Court referred Clark’s plea of guilty to

the   magistrate        judge      for    the   purpose     of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding      as   to   whether   the   plea      was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:21-cr-00007-TSK-MJA Document 36 Filed 04/09/21 Page 2 of 5 PageID #: 73



USA v. CLARK                                                      1:21-CR-07
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Clark’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Clark

was competent to enter a plea, that the plea was freely and

voluntarily given, that Clark was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 35] finding a factual basis for the

plea and recommending that this Court accept Clark’s plea of guilty

to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Clark nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 35], provisionally ACCEPTS Clark’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 1:21-cr-00007-TSK-MJA Document 36 Filed 04/09/21 Page 3 of 5 PageID #: 74



USA v. CLARK                                                        1:21-CR-07
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea until it has

received     and   reviewed     the    presentence     investigation      report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Clark, and prepare a presentence investigation

report for the Court;

      2.    The    Government    and   Clark   shall    each    provide   their

narrative descriptions of the offense to the Probation Officer by

April 19, 2021;

      3.    The presentence investigation report shall be disclosed

to Clark, his counsel, and the Government on or before June 18,

2021;   however,    the   Probation     Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before July 2, 2021;




                                        3
Case 1:21-cr-00007-TSK-MJA Document 36 Filed 04/09/21 Page 4 of 5 PageID #: 75



USA v. CLARK                                                      1:21-CR-07
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before July

16, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

July 26, 2021.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

      The Court will conduct the Sentencing Hearing for Clark on

August 9, 2021, at 1:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:21-cr-00007-TSK-MJA Document 36 Filed 04/09/21 Page 5 of 5 PageID #: 76



USA v. CLARK                                                      1:21-CR-07
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: April 9, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
